DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 07/05/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 13, Park (US 2019/0372403 A1) was the closest prior art of record, Park (US 2019/0372403 A1) discloses a device and method for performing authentication in a wireless power transfer system, however the prior art of record does not clearly discloses the specific method configuration, for the claimed  method of communicating of a wireless charging device to communicate with an electronic device, the method comprising: transmitting, by a charging circuit, a first connection signal, including a ping for identifying the connection of the electronic device to the electronic device at a first frequency that is included in a frequency band of the electronic device; supplying, by the charging circuit, power received from an external power source to the electronic device, based on a communication result at the first frequency; and 
converting, by a control circuit, the first frequency, when first error information is input to the charging circuit from the electronic device as a response to the first connection signal; 
communicating with the electronic device at the first frequency converted; and receiving first connection information from the electronic device as a response to the first connection signal, wherein the first connection information includes a packet for establishing a communication channel, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claim 15, which depends on claim 13, this claim, is allowable for at least the same reasons given for claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 07/05/2022 regarding claims 13 and 15 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Dibben et al (US 10,763,699 B2) discloses a detection method for use in a primary unit of an inductive power transfer system, the primary unit being operable to transmit power wirelessly by electromagnetic induction to at least one secondary unit of the system located in proximity to the primary unit and/or to a foreign object located in said proximity, the method comprising: driving the primary unit so that in a driven state the magnitude of an electrical drive signal supplied to one or more primary coils of the primary unit changes from a first value to a second value; assessing the effect of such driving on an electrical characteristic of the primary unit; and detecting in dependence upon the assessed effect the presence of a said secondary unit and/or a foreign object located in proximity to said primary unit, however does not discloses the particular method arrangement for the claimed invention.
	Chung et al (US 2017/0070104 A1) discloses a transmitter has a power transmission unit to transmit power for charging a wireless power receiver by using a current applied to the power transmission unit. A communication module receives out-of-band communication signal from the wireless power receiver. A controller controls to apply the current to the power transmission unit to transmit power in response to receiving the out-of-band communication signal from the wireless power receiver. The communication module receives the out-of-band communication signal in an active mode, however does not discloses the particular method arrangement for the claimed invention.
	Lee et al (US 2017/0018955 A1) discloses methods and apparatuses for performing wireless charging are disclosed. One of the disclosed apparatuses is a wireless power transmitter which can receive charging power from a wireless power transmitter. When the wireless power transmitter detects a transition from a Stand Alone (SA) mode to a Non Stand Alone (NSA) mode, it generates a message that includes address information used to re-connect with the wireless power transmitter and transmits the message to the wireless power transmitter, however does not discloses the particular method arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836